Thomas Carpenter, plaintiff in error, was by information filed in the county court of Stephens county charged with the manufacture of intoxicating liquor on the 3d day of November, 1921. At the trial, on December 8, 1921, he was found guilty as charged, and by the judgment of the court his punishment was fixed at confinement in the county jail for a term of six months and the payment of a fine of $200 and costs.
Plaintiff in error has filed no brief and taken no steps to prosecute his appeal. We may therefore assume that he has abandoned his appeal. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal.
The motion is sustained, and the judgment of the court below is affirmed. *Page 76